COOK, Judge
(dissenting in part):
I disagree with the majority’s determination that the missing exhibit rendered the record of trial incomplete. The matter was discussed by the staff judge advocate in his post-trial review, and I agree with his analysis. In material part, he said:
The omitted exhibit merely served to invoke the statutory rule of evidence which provides that notice of dishonorment and failure of the accused to pay to the holder the amount due within five days of its receipt is prima facie evidence of his intent to defraud and of his knowledge of insufficient funds in or credit with the bank. Paragraph 202A, MCM, 1969 (Rev.Ed.). The drawing of this inference is permissive only and not mandatory. In fact, failure to give the notice only precludes the prosecution from using the rule of evidence, as proof of notice is not an element of the offense. The intent to defraud and knowledge of insufficient funds can be proved by other competent evidence.
The missing notification of dishonorment is adequately described in the record. It was admitted into evidence without objection (R 39). lLt Carl T. Bloom correctly identified and fully described the letter of notification. Even absent the document, his statement, “I gave copies of Prosecution Exhibits 20 and 21 to AB McCullah on 15 February 1979,” serves as sufficient notice to invoke the statutory rule of evidence described above (App Ex VII). In any event, the facts and circumstances surrounding the specifications in violation of Article 123a prove the required intent and knowledge beyond a reasonable doubt.
In sum, the omitted exhibit does not affect the record as a verbatim transcript. It is complete as to all material evidence bearing on the issues and is sufficiently complete to allow proper review. The record is verbatim as to all matters affecting the merits of the findings and the sentence. The omission is insubstantial and there has been no prejudice to the substantial rights of the accused.
I would, therefore, affirm the decision of the Court of Military Review in its entirety.